Name: Commission Regulation (EEC) No 1057/93 of 29 April 1993 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/70 Official Journal of the European Communities 1 . 5. 93 COMMISSION REGULATION (EEC) No 1057/93 of 29 April 1993 opening individual sales by invitation to tender for the export of vinous alcohol held by intervention agencies Whereas, to simplify the tender procedure, the location and characteristics of the wine placed on sale as well as certain specific conditions figuring previously in a sepa ­ rate notice should henceforth be mentioned in the Annex to the Regulation on tendering ; Whereas Commission Regulation (EEC) No 3821 /92 (*) provides for the use of the agricultural conversion rate in force on the day before the date of publication of the notice of invitation to tender for converting the payments and guarantees concerned into national currencies ; whereas as a result of the insertion of this notice into the Annex to the Regulation on tendering the agricultural conversion rate to be used is that in force on the day before the publication of the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in winef), as last amended by Regulation (EEC) No 1 756/92 (2), Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies (3), Whereas Commission Regulation (EEC) No 377/93 (4), lays down detailed rules for the disposal of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ; Whereas, in view of the cost of storing alcohol, individual sales by invitation to tender should be opened for vinous alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italien and Spanish intervention agen ­ cies ; Whereas individual sales by invitation to tender should be organized for the export of alcohol to certain third coun ­ tries for end use as motor fuel ; whereas these countries should be given an assurance of greater continuity of supply ; Whereas the invitations to tender opened by this Regula ­ tion relate to certain third countries where there is some guarantee that exports of vinous alcohol will not disturb their markets in alcohol and spirituous beverages ; whereas the amount of and detailed rules for the release of the performance security may be adapted accordingly ; Whereas sales should be organized separately for dispatch to certain countries in Central America and to Caribbean countries covered by the Caribbean Basin Initiative, in particular to take account of certain extra costs resulting from the difference in distance and the possibilites of securing onward or return freight in the countries concerned by the countries concerned by the Caribbean Basin Initiative : Article 1 1 . Two individual sales by invitation to tender Nos 94/93 to 95/93 shall be held of a total quantity of 300 000 hi of alcohol obtained from distillation as provided for in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by the Italian and Spanish intervention agencies. Each of the individual invitations to tender Nos 94/95 and 95/93 shall cover 150 000 hi of alcohol at 100 % vol.. 2 . The alcohol offered for sale :  shall be for export to outside the European Economic Community,  must be imported into and dehydrated in one of the following third countries :  Guatemala,  Belize,  Honduras, including the Swan Islands,  El Salvador,  Costa Rica,  must be used only as motor fuel .(') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 27. 0 OJ No L 346, 15 . 12. 1988 , p. 7. (4) OJ No L 43, 20. 2. 1993, p. 6. 0 OJ No L 387, 31 . 12. 1992, p. 84. No L 108/711 . 5 . 93 Official Journal of the European Communities Article 2 The location and reference numbers of the vats concerned, the quantity of alcohol contained in each vat, the alcoholic strength and the characteristics of the alcohol as well as certain specific conditions are given in the Annex hereto. supervision in the territory of one of the third coun ­ tries listed in Article 1 (2),  the remainder of the performance security shall be released in accordance with Article 34 (3) (b) of Regu ­ lation (EEC) No 377/93. In addition, to be admissible, tenders must indicate the place where end use of the alcohol awarded is to take place and must include an undertaking by the tenderer to the effect that the alcohol will be sent to that destination and used for that purpose. Tenders must also include a statement by the tenderer to the effect that he has binding commitments with an operator in the motor fuel sector in one of the third countries listed in Article 1 (2) who has undertaken to dehydrate the alcohol awarded in one of these countries and to export it for use solely in the motor fuel sector. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 The sales shall take place in accordance with Regulation (EEC) No 377/93, and in particular Articles 10 to 18 and 30 to 38 thereof. However :  one half of the performance security shall be released by the intervention agency holding the alcohol on removal of the quantity concerned from the agency's stores when the successful tenderer furnishes proof that that quantity has been placed under customs This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 1993 . For the Commission Rene STEICHEN Member of the Commission No L 108/72 Official Journal of the European Communities 1 . 5. 93 ANNEX INDIVIDUAL INVITATION TO TENDER No 94/93 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Volume in Reference to Member State Location number of '^at hectolitre5 of ^e(EEC) n Type of alcohol pure alcohol N&lt;} 822&gt;/g7 1 . ITALY Dicovisa (Sardaigne) 3 200 35, 36, 39 Raw alcohol Bertolino (Sicile) 7 100 35,36,39 Raw alcohol Rodi (Pouilles) 1 100 35,36,39 Raw alcohol Ge. Dis (Sicile) 4 500 35, 36, 39 Raw alcohol De Luca (Pouilles) 6 200 35, 36, 39 Raw alcohol Neri (Ã milie-Romagne) 1 7 800 35, 36, 39 Raw alcohol Tampieri (Ã milie-Romagne) 1 100 35,36,39 Raw alcohol Villapana (Ã milie-Romagne) 5 800 35, 36, 39 Raw alcohol D'Auria (Abruzzes) 7 1 00 35, 36, 39 Raw alcohol SAPIS (Campanie) 8 500 35, 36, 39 Raw alcohol Salento (Pouilles) 3 500 35, 36, 39 Raw alcohol Del Sud (Pouilles) 7 400 35, 36, 39 Raw alcohol Cipriani (Trentin) 3 700 35, 36, 39 Raw alcohol Vinum (Sicile) 12 200 35,36,39 Raw alcohol Kronion (Sicile) 7 000 35, 36, 39 Raw alcohol Saig (Abruzzes) 2 500 35, 36, 39 Raw alcohol CVA (Abruzzes) 3 500 35, 36, 39 Raw alcohol Balice (Pouilles) 14 700 35,36,39 Raw alcohol Deta (Toscane) 3 1 00 35, 36, 39 Raw alcohol Caviro (Ã milie-Romagne) 3 600 35, 36, 39 Neutral alcohol  Of good flavour No L 108/731 . 5 . 93 Official Journal of the European Communities Volume in Reference to Member State Location numbe^"^! hectoli'res of ^(EEC)0" TyPe of alcoho1 pure alcohol Nqv 822)g7 Trani (Campanie) 4 000 35, 36, 39 Neutral alcohol  Of good flavour Ge.Dis (Sicile) 3 600 35, 36, 39 Neutral alcohol  Of good flavour Sapis (Campanie) 3 000 35, 36, 39 Neutral alcohol  Of good flavour Vinum (Sicile) 5 000 35, 36, 39 Neutral alcohol  Of good flavour Mazzari (fimilie-Romagne) 3 200 35, 36, 39 Neutral alcohol  Of good flavour Rodi (Pouilles) 4 000 35, 36, 39 Neutral alcohol  Of good flavour Cipriani (Trentin) 3 600 35,36,39 Neutral alcohol  Of good flavour Total 150 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Italian lire, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 150 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 94/93 EC (alcohol), i DG VI-E-3  to be opened only at the meeting of the group', which itself must be enclosed in an enve ­ lope addressed to the Commission . 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 18 May 1993. No L 108/74 Official Journal of the European Communities 1 . 5. 93 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 94/93 EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regu ­ lation. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  AIMA, Via Palestra 81 , 1-00185 Roma (tel.: 47 49 91 ; telex : 62 03 31 , 62 02 52, 61 30 03 ; fax : 445 39 40, 495 39 40). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol . IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100 % vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question. 1 . 5 . 93 Official Journal of the European Communities No L 108/75 INDIVIDUAL INVITATION TO TENDER No 95/93 EC I. Place of storage, volume and characteristics of the alcohol offered for sale Volume in Reference to Member State Location number^^at hectolitres oiE ^(EEQ0" TYPe °* alcohol pure alcohol NJ 822}87 SPAIN Tarancon (Cuenca) F-3 26 134 35 4- 36 Raw alcohol Tarancdn (Cuenca) E-2 26 224 35 + 36 Raw alcohol Tarancon (Cuenca) F-l 26 599 35 + 36 Raw alcohol Tarancon (Cuenca) F-2 26 747 35 + 36 Raw alcohol Tarancon (Cuenca) E-3 26 391 35 + 36 Raw alcohol Tarancon (Cuenca) E-4 1 1 080 35 + 36 Raw alcohol Taranc6n (Cuenca) F-10 6 825 39 Raw alcohol Total 150 000 Any interested party may, on application to the intervention agency concerned and on payment of ECU 2 per litre or the equivalent thereof in Spanish pesetas, obtain samples of the alcohol offered for sale . Such samples shall be taken by a representative of the intervention agency concerned. II. Destination and use of the alcohol The alcohol offered for sale must be exported from the Community. It must be imported into and dehy ­ drated in one of the non-member countries listed in Article 1 (2) of this Regulation as for use exclusively as motor fuel. Evidence relating to the destination and use of the alcohol is to be obtained by an international security company and transmitted to the intervention agency concerned. The costs thus incurred are to be borne by the successful tenderer. III. Submission of tenders 1 . Tenders should be submitted for a quantity of 150 000 hectolitres of alcohol, expressed in hectolitres of alcohol at 100 % vol . Any tender relating to a smaller quantity will not be considered. 2. Tenders must :  be sent by registered mail to the Commission of the European Communities, 200 rue de la Loi, B-1049 Brussels, or  be submitted at the reception of the Loi 120 building of the Commission of the European Communi ­ ties, 130 rue de la Loi, B-1049 Brussels, between 11 a.m. and 12 noon on the date mentioned in point 4. 3 . Tenders must be enclosed in a sealed envelope marked Tender for individual sale No 95/93 EC (alcohol), DG VI-E-3  to be opened only at the meeting of the group', which itself must be enclosed in an enve ­ lope addressed to the Commission. 4. Tenders must reach the Commission not later than 12 noon (Brussels time) on 18 May 1993. 5. Tenders must state the name and address of the tenderer and must : (a) include a reference to individual sale by tender No 95/93/EC ; (b) specify the price tendered, expressed in ecus per hectolitre of alcohol at 100 % vol ; (c) include all the undertakings and statements referred to in Article 31 of Regulation (EEC) No 377/93 and the final destination of the alcohol awarded, and the statement referring to the engagement of an operator for dehydration and use solely in the motor fuel sector provided for in Article 3 of this Regu ­ lation. 6. Each tender must be accompanied by attestations of the lodging of a tendering security, issued by the following intervention agency :  SENPA, Beneficiencia 8, E-28004 Madrid (tel. : 347 65 00 ; telex : 23427 SENPA ; fax : 521 98 32). This security must correspond to a sum of ECU 3 per hectolitre of alcohol at 100 % vol. IV. Award of contract At the same time as he provides evidence of the lodging of a performance security of ECU 20 per hectolitre of alcohol at 100% vol, the successful tenderer will obtain a statement of award from the intervention agency concerned within 20 days of the date of receipt of the Commission's decision awarding the lot in question.